                            IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


JOHN W. GERMAINE                               )
                                               )
       v.                                      )        NO. 3:18-0031
                                               )
UNITED STATES OF AMERICA, et al.               )




TO: Honorable Waverly D. Crenshaw, Jr. Chief District Judge



                      REPORT AND RECOMENDATION
       By Order entered February 23, 2018 (Docket Entry No. 7), this pro se action was referred to

the Magistrate Judge for pretrial proceedings under 28 U.S.C. §§ 636(b)(1)(A) and (B), Rule 72(b)

of the Federal Rules of Civil Procedure, and the Local Rules of Court.

       In this case, Plaintiff has failed to comply with the specific directive of the Court that he file

an amended complaint. For the reasons set out below, the undersigned respectfully recommends that

this action be dismissed.



                                        I. BACKGROUND
       John W. Germaine (“Plaintiff”) is a resident of Gallatin, Tennessee. On January 9, 2018, he

filed this pro se lawsuit against the United States of America (“United States”) based upon a dispute

with the Internal Revenue Service (“IRS”) over a tax liability and his contention that a tax levy had

been improperly assessed against his social security benefits. Specifically, he asserted that he is

“filing this TBD lawsuit pursuant to 26 U.S.C. § 7433 and 26 C.F.R. § 301.6343-2 due to

unauthorized Internal Revenue Service (IRS) levy on my Social Security benefits (hereinafter

“benefits”) as well as the Seizure of any of the Complainants property.” See Complaint (Docket

Entry No. 1) at 2.




    Case 3:18-cv-00031 Document 69 Filed 12/02/19 Page 1 of 8 PageID #: 817
         Plaintiff thereafter filed an amended complaint on September 5, 2018, adding Huber+Suhner,

Inc. (“Huber+Suhner”) and Raymond James Financial, Inc. (“Raymond James”) as defendants. See

Amended Complaint (Docket Entry No. 20). Huber+Suhner and Raymond James are financial

institutions that were custodians of some or all of Plaintiff and his wife’s retirement and pension

accounts, and Plaintiff alleged that they transferred the accounts to other branches and locations and

to other brokerage firms without his or his wife’s authorization and consent and eventually

distributed the funds to someone other than Plaintiff and his wife, actions which he contended

breached their fiduciary duties and inflicted emotional distress upon him. Id. at 9-11 and 22-25.

Plaintiff further contended that the unauthorized distributions contributed in some manner to the tax
liability that the IRS claims is owed. Id. at 4. Finally, Plaintiff includes in the amended complaint

allegations concerning litigation between himself and Huber+Suhner and Raymond James that

occurred in Wisconsin, where he previously resided.1

         Each of the defendants responded to the lawsuit by filing motions to dismiss. In their

motions, Defendants Huber+Suhner and Raymond James raised arguments for dismissal based upon

the Rooker-Feldman doctrine, res judicata, lack of personal jurisdiction, the statute of limitations,

and the doctrine of laches. See Docket Entry Nos. 24 and 32. By Order entered July 1, 2019 (Docket

Entry No. 52), their motions to dismiss were granted and they were dismissed from the lawsuit. By

Order entered September 6, 2019 (Docket Entry No. 64), the Court designated the order dismissing

them as a final order under Rule 54(b).

         In its motion, Defendant United States raised the defense of lack of subject matter jurisdiction

based on sovereign immunity and the Anti-Injunction Act, as well as an argument that Plaintiff fails

to state a claim upon which relief can be granted. See Docket Entry No. 36. Although Plaintiff did

not respond to the motion, he filed copies of several documents with the Court that appeared to

indicate that the tax levy had been withdrawn and may no longer be in effect. See Docket Entry

   1
     A more extensive summary of Plaintiff’s current lawsuit and the Wisconsin litigation is found
in the Report and Recommendation entered May 30, 2019 (Docket Entry No. 50), and need not be
recounted herein.

                                                    2


       Case 3:18-cv-00031 Document 69 Filed 12/02/19 Page 2 of 8 PageID #: 818
No. 48. Because the inclusion into the record of these new facts had the potential to materially

change the allegations and claims raised by Plaintiff and to render the defenses raised by Defendant

United States irrelevant or inapplicable, the Court, in an effort to efficiently use judicial resources,

denied the motion to dismiss without prejudice to being re-filed and directed Plaintiff to file, by

June 21, 2019, a supplemental complaint that: (1) clearly and specifically sets out the recent events

concerning the dispute over his tax liability; and, (2) clearly and specifically sets out the legal causes

of action and remedies that he is now pursuing in light of the apparent withdrawal of the tax levy on

his social security benefits. See Order entered May 30, 2019 (Docket Entry No. 49).

        Plaintiff thereafter filed motions asking that the deadline be extended because of his wife’s
and his own health issues and the need for more time. The Court extended the deadline for him to

file the supplemental complaint to August 9, 2019, and then to September 6, 2019. In the order

extending the deadline to September 6, 2019, the Court advised Plaintiff that no additional

extensions of the deadline would be granted and that, if Plaintiff intends to continue his lawsuit

against Defendant United States, he needed to file a supplemental complaint as directed by the Court.

See Order entered August 20, 2019 (Docket Entry No. 59). Plaintiff was specifically warned that

his lawsuit would be recommended for dismissal if a supplemental complaint was not filed by

September 6, 2019. Id.

        Plaintiff did not file a supplemental complaint either by the September 6, 2019, deadline or

afterwards. Instead, on September 11, 2019, Plaintiff made an 11 page filing styled as a “Response

to Order Document No. 49 and Document No. 50 Filed 05/30/2019 and to Order No. 59 Filed

08/20/2019.” See Response (Docket Entry No. 66). Although the filing included a lengthy

discussion of the case and stated that the supplemental complaint would be completed and filed, the

Response was not a supplemental complaint. Approximately a month later, on October 4, 2019,

Plaintiff made an eight page filing styled as a “Response United States Tax Court Docket No. 7458-

19 L joined to ORDER Document No. 64 in Tennessee Case No. 3:18-00031 Crenshaw/Holmes and

Appeal to Court of Appeals.” See Response (Docket Entry No. 67). The filing was, again, not the


                                                    3


    Case 3:18-cv-00031 Document 69 Filed 12/02/19 Page 3 of 8 PageID #: 819
supplemental complaint that Plaintiff had been directed to file. Instead, Plaintiff again discussed the

case and made the following requests:

        1. “The Plaintiffs in this response today will be unavailable and out of the Country from

September 27th to October 29, 2019. The Courts are asked to suspend all issues until the End of the

2019 year;”

        2. “Please amend any request as ‘the decision of the Tax Case is not final’ and mark the IRS

box on the submission form appropriately. This too is confusing to the layman on the IRS Tax

Form!” (emphasis in original);

        3. “The IRS to Setup a meeting to discuss a fair settlement before any further legal action

against any of the Parties is conducted;”

        4. “The District Court [properly] join the parties and stay the case as a result of both medical

issues and to determine the penalty for fraud on the court by the Defendants lawyers;” and,

        5. “Appellate court accept the case as timely appealed and stay until the Plaintiffs return from

overseas on October 228 (sic), 2019, in the interest of Justice.”

See Docket Entry No. 67 at 3, 6, and 7.

        By Order entered October 8, 2019 (Docket Entry No. 68), the Court acknowledged the two

Responses filed by Plaintiff and stayed the proceeding in the case until November 1, 2019. The

Court denied the filings to the extent that Plaintiff sought any other type of relief or rulings in the

case and to the extent that he requested that he be granted relief of any type of a stay in proceedings

that were occurring in the U.S. Tax Court or in any other court. Id. The Court noted that, upon the

lifting of the stay on November 1, 2019, the Court would address any outstanding issues in the case.

Id.

         II. PLAINTIFF’S FAILURE TO FILE A SUPPLEMENTAL COMPLAINT
        The Court acknowledges Plaintiff’s pro se status and that attempting to litigate a tax liability

case against the United States without the assistance of counsel may be a daunting task. The Court



                                                   4


      Case 3:18-cv-00031 Document 69 Filed 12/02/19 Page 4 of 8 PageID #: 820
also acknowledges that Plaintiff is72 years old2 and that he asserts in numerous filings that both he

and his wife suffer from medical afflictions that are painful, disabling, and hinder his ability to

litigate his case. The Court has no reasons to doubt any of these assertions by Plaintiff. It is also

apparent to the Court that Plaintiff believes he has suffered because of the wrongdoings that he

alleges have occurred.

         Nonetheless, it is also apparent that (1) Plaintiff has not accepted that Huber+Suhner and

Raymond James are no longer defendants in this case, his claims against them having been dismissed

by the Court, and (2) Plaintiff has not accepted that the proceeding in the Wisconsin case and/or the

Tax Court case will not be joined or merged into this lawsuit. Further, it is apparent that, despite the
time and attention that Plaintiff has devoted to this case, he is unable to follow the specific directive

of the Court to file a supplemental complaint about the only defendant that remains in this case. The

May 30, 2019 Order clearly explained what was required of Plaintiff in terms of the need for a

supplemental complaint in light of the new facts that had been brought forward regarding the tax

levy. Although Plaintiff was given over three months, from May 30, 2019, to September 6, 2019,

to comply, he failed to file the supplemental complaint as directed by the Court. Furthermore, in the

month subsequent to the expiration of the September 6, 2019, deadline, Plaintiff made two lengthy

filings about the case, see Responses (Docket Entry No. 66 and 67), yet failed to file a supplemental

complaint.

         “The lenient treatment generally accorded to pro se litigants has limits,” Pilgrim v. Littlefield,

92 F.3d 413, 416 (6th Cir. 1996), and “pro se parties must follow the same rules of procedure that

govern other litigants.” Aug. v. Caruso, 2015 WL 1299888 at *6 (E.D.Mich. Mar. 23, 2015). See

also Looper v. Educ. Credit Mgmt. Corp., 2008 WL 2965887 at *8 (E.D.Tenn. July 30, 2008)

(plaintiff’s “pro se status does not exempt him from complying with the rules of procedure.”); Greer

v. Home Realty Co. of Memphis Inc., 2010 WL 6512339 at *2 (W.D.Tenn. July 12, 2010)

(“Although district courts may liberally construe the federal and local rules for pro se litigants, even

   2
       See Docket Entry No. 66 at 9.

                                                     5


       Case 3:18-cv-00031 Document 69 Filed 12/02/19 Page 5 of 8 PageID #: 821
pro se litigants are obligated to follow these rules”). Certainly, being a pro se litigant does not

permit a party to simply ignore a Court’s clearly communicated deadlines. See Jourdan v. Jabe, 951

F.2d 108, 110 (6th Cir. 1991); Cunningham v. Enagic USA, Inc., 2016 WL 5415106 at *1 (M.D.

Tenn. Sept. 28, 2016) (Sharpe, J.); Mayers v. Ellis, 2016 WL 891181 at *5 (M.D. Tenn. Mar. 8,

2016) (Trauger, J.); Smith v. Woods, 2015 WL 8055912 at *1 (M.D.Tenn. Dec. 4, 2015) (Haynes,

J.).

             Rule 16(f)(1) of the Federal Rules of Civil Procedure provides that “on motion or on its own,

the Court may issue any just orders, including those authorized by Rule 37(b)(2)(A)(ii)-(vii), if a

party ... (C) fails to obey a scheduling or other pretrial order .” Sanctions that are set forth in Rule
37(b)(2) include the sanction of “dismissing the action or proceeding in whole or in part.” Rule

37(b)(2)(A)(v).3 The imposition of sanctions and the type of sanctions imposed are matters within

the sound discretion of the Court based on the facts of each particular case. See National Hockey

League v. Metropolitan Hockey Club, 427 U.S. 639 (1976); Regional Refuse Sys. v. Inland

Reclamation Co., 842 F.2d 150, 154 (6th Cir. 1988). Four factors are to be considered in

determining whether dismissal is an appropriate sanction for failure to comply with a court order:

(1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether the adversary was

prejudiced by the dismissed party’s conduct; (3) whether the dismissed party was warned that failure

to cooperate could lead to dismissal; and, (4) whether less drastic sanctions were imposed or

considered before dismissal was ordered. Mager v. Wisconsin Cent. Ltd., 924 F.3d 831, 837 (6th

Cir. 2019); United States v. Reyes, 307 F.3d 451, 458 (6th Cir. 2002). “Although no one factor is

dispositive, dismissal is proper if the record demonstrates delay or contumacious conduct.” Reyes,

307 F.3d at 458.




       3
    When sanctions under Rule 37(b) apply, there is no need for the Court to rely on its inherent
powers to supervise its own docket or on Rule 41(b)’s authorization to dismiss for failure to
prosecute or to comply with these rules or a court order. Mager v. Wisconsin Cent. Ltd., 924 F.3d
831, 837 (6th Cir. 2019)

                                                      6


           Case 3:18-cv-00031 Document 69 Filed 12/02/19 Page 6 of 8 PageID #: 822
        Given the facts of this case, the sanction of dismissal is warranted. Plaintiff’s own filings

in May 2019 indicated that a changed circumstance had occurred that needed illumination through

a supplemental complaint, and Plaintiff was given a certain measure of leniency when the Court

terminated Defendant United States’ motion to dismiss despite Plaintiff’s failure to make a response

to the motion and when the Court permitted Plaintiff an opportunity to revise his claims and

allegations in light of the new circumstances. However, despite two extensions of time, Plaintiff

simply appears unable, or unwilling, to file what is required for this case to proceed forward. There

is no apparent explanation for this other than fault on the part of Plaintiff. Further, given Plaintiff’s

pro se status, the Court specifically warned Plaintiff regarding the consequence of his failure to
comply with the Court’s order. Plaintiff’s several month failure to comply with the Court’s directive

that he file a supplemental complaint has caused this case to essentially come to a standstill,

prejudicing Defendant’s ability to resolve the case. Finally, because this matter involves the

threshold issue of Plaintiff presenting a current and accurate pleading to the Court, there appears to

be no other sanction that would be effective. A court simply should not have to repeatedly admonish

and plead with a party to obey the court’s own orders.



                                  RECOMMENDATION
        For the reasons set out above, the undersigned respectfully RECOMMENDS that this lawsuit

be DISMISSED WITH PREJUDICE under Rule 16(b) of the Federal Rules of Civil Procedure

because of Plaintiff’s failure to comply with a specific order from the Court.

        ANY OBJECTIONS to this Report and Recommendation must be filed within fourteen (14)

days of service of this Report and Recommendation and must state with particularity the specific

portions of this Report and Recommendation to which objection is made. See Rule 72(b)(2) of the

Federal Rules of Civil Procedure and Local Rule 72.02(a). Failure to file written objections within

the specified time can be deemed a waiver of the right to appeal the District Court's Order regarding

the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140 (1985); United States v.


                                                   7


    Case 3:18-cv-00031 Document 69 Filed 12/02/19 Page 7 of 8 PageID #: 823
Walters, 638 F.2d 947 (6th Cir. 1981). Any response to the objections must be filed within fourteen

(14) days after service of objections. See Federal Rule 72(b)(2) and Local Rule 72.02(b).



                                                     Respectfully submitted,




                                                     BARBARA D. HOLMES
                                                     United States Magistrate Judge




                                                8


    Case 3:18-cv-00031 Document 69 Filed 12/02/19 Page 8 of 8 PageID #: 824
